Matter of Sherman J. v Betty J. (2017 NY Slip Op 09240)





Matter of Sherman J. v Betty J.


2017 NY Slip Op 09240


Decided on December 28, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 28, 2017

Acosta, P.J., Richter, Mazzarelli, Andrias, Gesmer, JJ.


5281

[*1]In re Sherman J., Petitioner-Appellant,
vBetty J., Respondent-Respondent.


Larry S. Bachner, New York, for appellant.

Order, Family Court, New York County (J. Machelle Sweeting, J.), entered on or about May 1, 2017, which authorized petitioner to access his former residence on a specified date and time in order to retrieve personal belongings, unanimously affirmed, without costs.
Application by petitioner's assigned counsel to withdraw as counsel is granted (see Anders v California , 386 US 738 [1967]; People v Saunders , 52 AD2d 833 [1st Dept 1976]). We have reviewed the record and agree with assigned counsel that there are no nonfrivolous issues which could be raised on this appeal. In fact, the Family Court's order provided petitioner with the exact relief that he was seeking.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 28, 2017
CLERK